Citation Nr: 1504501	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-29 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus (DM).

4.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1964 to May 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated January 2011 and October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities to manage since the grant of service connection.

2.  The Veteran's diabetes mellitus did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetes care provider at any point during the period on appeal.

3.  The Veteran's PTSD did not cause occupational and social impairment with reduced reliability and productivity at any point during the period on appeal.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating not to exceed 40 percent for service-connected diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2014).

2.  The criteria for an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.150, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased initial ratings for his service-connected DM and PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Diabetes Mellitus (DM)

The Veteran is seeking an initial rating in excess of 20 percent for his service-connected DM.  In a January 2011 rating decision, service connection was granted for DM and a 20 percent rating was assigned.  He was also granted separate ratings for hypertension and peripheral neuropathy associated with DM in this rating decision.  However, in his February 2011 written Notice of Disagreement (NOD) the Veteran indicated disagreed with his 20 percent rating for DM because he currently required insulin, and made no mention of the separate ratings for hypertension and peripheral neuropathy.  Therefore, the Board finds only the issue of entitlement to an initial rating in excess of 20 percent for service-connected DM is before the Board, and the separate ratings for residuals of DM are not on appeal.

The Veteran's DM has been rated 20 percent under Diagnostic Code (DC) 7913, for diabetes.  38 C.F.R. § 4.119.  Under this DC, a 20 percent rating is assigned if DM requires insulin or oral hypoglycemic agent and restricted diet.  A higher 40 percent rating is warranted if DM requires insulin, restricted diet, and regulation of activities.  A higher 60 percent rating is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetes care provider, plus complications that are not compensable if separately evaluated.  Id.

As will be discussed, the Board finds an initial rating not to exceed 40 percent is warranted for the Veteran's service-connected DM.

Treatment records from 2009 and 2010 reflect the Veteran required insulin to treat his DM, but still had difficulties getting his blood sugars under control.  During his September 2010 VA examination, a few months after the Veteran filed his claim, the examiner indicated the Veteran had restrictions on his activities in order to prevent hypoglycemia.  The examiner did not indicate the restrictions on activities had been placed recently.  Therefore, affording all benefit of the doubt to the Veteran, the Board finds the Veteran met the criteria associated with a 40 percent rating, including regulation of activities, since the grant of service connection.  Accordingly, an initial rating not to exceed 40 percent is granted.

However, the evidence does not establish the Veteran met the criteria associated with a higher 60 percent rating, including episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, at any point during the period on appeal.  The September 2010 VA examiner specifically noted that, although the Veteran did have hypoglycemic reactions three to four times per week, he had not required hospitalization for ketoacidosis or hypoglycemic reactions at any point.  The examiner also noted the Veteran saw his diabetic provider three times a year, much less frequently than the twice monthly visits contemplated by a higher rating.  

After his 2010 VA examination, the medical records reflect the Veteran continued to receive consistent treatment for his DM.  His medications, including insulin, were adjusted on several occasions to control his DM.  However there was no indication of episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, or visits to a diabetic care provider twice a month, the criteria associated with a higher rating, at any point.  Therefore, the criteria for a rating in excess of 40 percent have not been met, and a rating not to exceed 40 percent for service-connected DM is granted.

PTSD

The Veteran is also seeking an increased initial rating for his service-connected PTSD.  His disability has been rated 30 percent throughout the period on appeal under DC 9411.  38 C.F.R. § 4.130.  As will be discussed, the evidence does not establish the Veteran demonstrated symptoms like those associated with a higher 50 percent rating at any point during the period on appeal.

Under DC 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A higher 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Board notes that the newer DSM-V has now been officially released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-V.  The DSM-V does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-V.

Throughout the period on appeal, the Veteran has described experiencing nightmares, panic attacks, and a short temper.  In a December 2012 written statement his wife described the Veteran took no personal pride in his personal appearance, and had no hobbies or interest in activities.

In November 2010, the Veteran was provided with a VA examination.  The examiner noted the Veteran experienced nightmares, irritability, anxiety, and some memory impairment due to his PTSD.  However, he was fully oriented, maintained fair eye contact, presented with normal hygiene, and his speech reflected a goal-directed thought process.  The examiner also noted the Veteran maintained relationships with his wife of two years, grown children, and few friends, and participated in activities such as golf, classic car shows, and playing cards with friends.  The examiner assigned a GAF score of 60, suggests symptoms in the high moderate range.

In September 2012, the Veteran was provided with an additional examination, during which he reported he had not received any mental health treatment for the previous two years.  This second examiner described similar symptoms, including panic attacks that occurred less than weekly, mild memory loss, and difficulties sleeping.  The examiner again assigned a GAF score of 60 and opined the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency, the criteria associated with a 30 percent rating.

Finally, in October 2012 the Veteran was seen by a VA mental health professional.  The examiner reported decreased sleep, nightmares, hyperarousal, and hypervigilance.  However, he reported he had adapted to his disability and his symptoms were not currently causing any impairment in his relationships, occupation, or other area of his life.  A GAF score of 75 was assigned, suggesting symptoms in the high mild range.

Based on all the foregoing, the evidence does not reflect the Veteran experienced symptoms similar to those associated with a higher rating at any point during the period on appeal.  For example, no panic attacks more than once a week, impaired abstract thinking, or circumstantial, circumlocutory, or stereotyped speech was noted.  Instead, the described symptoms, such as anxiety, panic attacks less than weekly, chronic sleep impairment, and mild memory loss, are specifically contemplated by the criteria for his currently assigned 30 percent rating.  Additionally, the 2012 VA examiner specifically opined the Veteran's PTSD was most accurately described as causing occupational and social impairment with occasional decrease in work efficiency, the criteria associated with a 30 percent rating.  The most probative evidence of record supports a finding of occupational and social impairment with occasional decrease in work efficiency.

The Board has considered the statements from the Veteran's wife which described the Veteran's lack of pride in personal appearance and decreased interest in activities, as discussed above.  However, despite the symptoms she described, the Veteran was consistently noted to be well-groomed by medical professionals, and by his own statements he continued to pursue some recreational activities, including interest in car shows and playing cards with friends.  He certainly was able to maintain a relationship with his wife, grown children, and a few friends, and at least one examiner found that there was no occupational impairment.  The Veteran also participated in several leisure activities.  Therefore, when considering the evidence as a whole, the Board finds the Veteran continued to demonstrate symptoms like those associated with his current 30 percent rating throughout the period on appeal, and did not demonstrate symptoms like the criteria associated with a higher rating at any point.  Accordingly, his appeal is denied.

Regarding both of these appeals, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a veteran is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's DM and PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms regarding DM were requiring insulin and regulations of activities, the symptoms specifically contemplated in his partial grant, discussed above.  Regarding his PTSD, the Veteran's main symptoms were complaints of difficulty sleeping and increased irritability, symptoms specifically contemplated by the schedular rating assigned, as discussed above.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture, and referral for extraschedular consideration is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran continued to be employed at an investigation firm full-time throughout the period on appeal.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for DM and PTSD were granted.  He then appealed the downstream issue of the ratings that had been assigned.  Under these circumstances, since the original claims were granted, there are no further notice requirements under the aforementioned law with regard to these issues.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.


ORDER

An initial rating not to exceed 40 percent for service-connected diabetes mellitus is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder is denied.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  A VA treatment note from October 2011 reflects the Veteran had hearing loss.  However the results of the audiometric testing are not included in the claims file, and therefore the Board is unable to determine if the Veteran had a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Accordingly, the complete results of the audiometric testing performed in October 2011 should be obtained upon remand.

Additionally, the Veteran was provided with a VA examination in November 2010 regarding his hearing acuity, however he did not cooperate with repeated instructions and the resulting test results were unreliable.  As a result, the examiner was unable to determine if the Veteran's currently had a hearing loss disability for VA purposes, and was therefore also unable to provide a nexus opinion regarding the Veteran's hearing loss or tinnitus.  If a hearing loss disability for VA purposes is reflected in the October 2011audiometric testing, the Veteran's claim should be returned to the examiner for an opinion as to whether the demonstrated hearing loss was related to his active service.

Regardless of the results from any audiometric testing, tinnitus is a disorder capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, upon remand the VA examiner should also provide a nexus opinion regarding the Veteran's described tinnitus.
Accordingly, the case is REMANDED for the following actions:

1.  Obtain the complete results from the audiometric testing performed on October 7, 2011 at the VA medical facility in Kansas City and associate them with the claims file.  Any inability to obtain these results should be fully documented in the claims file.

2.  Return the Veteran's claim file to the November 2010 VA examiner, if available, or to a similarly qualified person.  The examiner should be provided with the Veteran's full claims file, and a complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, the examiner should answer the following questions:

a)  Is it as likely as not (50 percent or greater) that the Veteran's tinnitus either began during, or was otherwise caused by, his active duty service?  

In answering this question, the examiner should specifically address the Veteran's lay descriptions of tinnitus since active service, as well as his denial of tinnitus in an October 2011 VA treatment record.

b)  Only if a hearing loss disability for VA purposes under 38 C.F.R. § 3.385 is reflected in the October 2011 audiometric testing results, the examiner should also address the following question:

Is it as likely as not  (50 percent or greater) that the hearing loss demonstrated in the October 7, 2011 audiometric testing began during, or was otherwise caused by, his active duty service?

3.  Then, readjudicate the appeals.  
	
The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


